Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about March 17, 1992, denying plaintiffs motion for summary judgment and, upon a search of the record, granting defendant summary judgment and ordering plaintiff to return defendant’s car, unanimously affirmed, without costs.
In this action seeking a judgment declaring that defendant forfeited his interest in a certain vehicle by using the vehicle in furtherance of the commission of a crime, the IAS Court properly determined that defendant did not use his car in furtherance of a crime. Accordingly, summary judgment was properly granted to defendant. Concur—Murphy, P. J., Rosenberger, Kupferman, Kassal and Nardelli, JJ.